Case 21-10632-BFK         Doc 3    Filed 04/13/21 Entered 04/13/21 11:07:03            Desc Main
                                   Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                            )
                                  )
PJF LIMITED (FAMILY) PARTNERSHIP, )                  Case No. 21-10632-BFK
                                  )                  Chapter 12
                                  )
                       Debtor.    )

                             ORDER TO SHOW CAUSE WHY
                            CASE SHOULD NOT BE DISMISSED

         On April 12, 2021, the Debtor filed a Voluntary Petition under Chapter 12 with this

Court. Docket No. 1. The Voluntary Petition indicates that the Debtor is a corporate debtor

however, the Voluntary Petition was not signed or filed by an attorney permitted to appear under

LBR 2090-1. Pursuant to Local Bankruptcy Rule 9010-1, corporations and limited liability

companies are required to have representation by counsel before this Court. It is, therefore

         ORDERED:

         1.     The Court will hold a hearing on Thursday, May 6, 2021 at 1:30 p.m. for the

Debtor to show cause, if any, why this case should not be dismissed for lack of counsel for a

corporate entity. The Debtor’s representative must be present at this hearing.

         2.     The hearing will be held remotely via the Court’s Zoom for Government

(ZoomGov) program. Parties must e-mail a completed registration request form (available at

https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=871) to EDVABK-ZOOM-

Judge_Kenney@vaeb.uscourts.gov in accordance with Judge Kenney’s procedures for appearing

by ZoomGov. This program requires pre-registration that should be completed two (2) business

days prior to the hearing date.



                                                 1
Case 21-10632-BFK          Doc 3     Filed 04/13/21 Entered 04/13/21 11:07:03         Desc Main
                                     Document      Page 2 of 2



        3.      The Clerk will mail copies of this Order, or will provide counsel with cm-ecf

notice of its entry, to the parties below.

Date: Apr 13 2021
       _____________                         /s/ Brian F Kenney
                                             ___________________________
                                             Brian F. Kenney
                                             United States Bankruptcy Judge

                                             Entered On Docket: April 13, 2021
Copies to:

PJF Limited (Family) Partnership
8080 Enon Church Rd.
The Plains, VA 20198
Chapter 12 Debtor

Philip Jay Fetner
8080 Enon Church Rd.
The Plains, VA 20198
Debtor Representative

Thomas P. Gorman
300 N. Washington St. Ste. 400
Alexandria, VA 22314
Chapter 12 Trustee




                                                 2
